Citation Nr: 1714030	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran appeared at a September 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in August 2015 and remanded for further development.


FINDING OF FACT

The Veteran's sleep apnea was not present until many years after service and is not related to her military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified, and available evidence with the exceptions listed hereafter.  VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  The Board notes that the Veteran's service treatment records are not associated with her claims file.  The record indicates that her service treatment records were initially requested in August 2002; however, the wrong records were received by the RO.  Subsequent requests for her service treatment records failed to result in either the National Personnel Records Center or any other agency finding them.  At the September 2012 hearing, the Veteran and her attorney discussed with the Veterans Law Judge that the service treatment records were missing, demonstrating their knowledge that these records have not been obtained.  Furthermore, the Veteran notified VA in an October 2008 statement that her medical records were burned in a house fire, indicating that she does not have any copies of her service treatment records.  Thus, the Board finds that, at this time, further efforts to obtain those records would be futile.

A VA examination and addendum opinion has been secured in connection with the current claim.  Taken together, the Veteran's examination and addendum opinion are adequate; the VA examiner considered the entire record, noted the history of the disability, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2015.  The purpose of this remand was to obtain additional VA treatment records and obtain an addendum opinion.  Upon remand, an addendum opinion was obtained.  However, VA treatment records with specific references to a November 2006 sleep study and diagnosis and an August 2007 VA treatment note were not obtained.  However, as described by the Veteran's attorney, these treatment records only further establish that the Veteran has a current sleep apnea diagnosis.  The Board acknowledges and concedes that the Veteran was diagnosed with sleep apnea in 2006.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (Substantial compliance with a remand order, not strict compliance, is required).

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her sleep apnea disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted, the Veteran's service medical records could not be obtained.  However, this is inconsequential as she has not alleged that she had treatment for sleep apnea during service.  

The claims file includes various private and VA records dated in the 1990's and early 2000's that are negative for any references to sleep apnea.  She filed a claim for VA disability compensation in July 2002, but did not mention sleep apnea.  A March 2009 VA record notes a history of sleep apnea.  The Veteran first filed a claim for disability compensation for sleep apnea in June 2010.  

In July 2012, the Veteran's former spouse submitted a statement that noted that in 1981, while the Veteran was in service, the Veteran would snore loudly and stopped breathing while she slept.  Additionally, the statement discussed that the Veteran would fall asleep while driving, carrying her daughter, and when holding a conversation.

During the September 2012 hearing, the Veteran testified that she currently had a diagnosis of sleep apnea, and was treated for it by the VA with a CPAP machine.  Her representative noted that she had undergone a sleep study in August 2007.  The Veteran reported that she first noticed sleep problems in 1981 when her husband told her that she always snored and would quit breathing in her sleep.  She stated that she had continuous problems since that time.  She also recounted having problems during service with falling asleep during the day while on duty.   

In January 2015, the Veteran underwent a VA examination.  Pursuant to the Board's August 2015 remand, an addendum opinion was requested to ensure that all the evidence of record was reviewed by the examiner.  In November 2015, an adequate addendum opinion was provided.  In this opinion, the examiner opined that the Veteran's sleep apnea is less likely as not etiologically related to the Veteran's active military service.  The examiner stated that the Veteran was diagnosed with mild sleep apnea in 2006.  The examiner referenced the lay statement provided by the Veteran's ex-husband and stated that these symptoms are associated with sleep disorders, but that they are too severe to indicate mild sleep apnea.  The examiner stated that the Veteran's symptoms are not unique to sleep apnea and cannot be used to diagnose sleep apnea while in service.  

Additionally, the examiner indicated that although the Veteran does have a long history of being overweight, her 2006 diagnosis of mild sleep apnea is consistent with weight gain from 2005 to 2006.  The examiner concluded that the most common cause of sleep apnea is obesity.  The examiner also noted that the Veteran was not diagnosed with sleep apnea until 23 years after her military service.  Therefore, the examiner concluded that the most likely cause of the Veteran's sleep apnea is weight gain after service.

Additionally, during the Veteran's January 2015 examination, the Veteran stated that she does not have a reason to believe that her sleep apnea was caused by her military service. 

After reviewing all of the evidence, the Board finds that the Veteran's sleep apnea was not present until many years after service and is not related to her military service.  Although she has presented evidence of snoring and similar symptoms in service, the only medical opinion that is of record indicates that this is not a sufficient basis to conclude that sleep apnea was present at that time.  Accordingly, the Board concludes that the criteria for service connection for sleep apnea have not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


